WEBB, Judge.
The defendant’s first assignment of error is to the court’s refusal to submit the paternity issue to a jury. This assignment of error is overruled. Article IV § 1 of the United States Constitution provides:
“Full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state.”
A court in the State of Michigan has held that the defendant is the father of the three minors. No attack has been made on the jurisdiction of the court in Michigan and under the United States Constitution we are required to give full faith and credit to its decree. See Milwaukee County v. M. E. White Co., 296 U.S. 268, 56 S.Ct. 229, 80 L.Ed. 220 (1935).
The defendant, relying on Brondum v. Cox, 292 N.C. 192, 232 S.E. 2d 687 (1977) argues the defendant is entitled to have the jury pass on the paternity issue. We believe our holding in this case is consistent with Brondum. In that case a court in Hawaii had adjudicated the paternity issue without personal service on the defendant. Our Supreme Court held that without jurisdiction *804over the person of the defendant the Hawaiian decree was not entitled to full faith and credit in North Carolina. In this case there was personal service on the defendant before the decree was entered by the Circuit Court of Monroe County.
The defendant next assigns error to the admission into evidence of the documents from the Circuit Court of Monroe County. The defendant contends that the plaintiff was attempting to estop him from denying paternity; that estoppel is an affirmative defense and must be pleaded under G.S. 1A-1, Rule 8(c) before the plaintiff could introduce the documents. The difficulty with the defendant’s argument is that the plaintiff was stating a claim and she was not pleading a defense. The plaintiff in her pleadings stated that the defendant was the father of the minors. She was entitled to show this by introducing the documents from the Circuit Court of Monroe County which established it conclusively. This assignment of error is . overruled.
Affirmed.
Judges Vaughn and Arnold concur.